                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE


 JOEY LEE SHETLEY,                                  )
                                                    )
              Petitioner,                           )
                                                    )
 v.                                                 )   Nos. 2:18-CV-168
                                                    )        2:16-CR-105
 UNITED STATES OF AMERICA,                          )
                                                    )
              Respondent.                           )

                                        ORDER

       In accordance with the accompanying Memorandum Opinion, Petitioner’s pro se

 amended motion to vacate, set aside, or correct a sentence under 28 U.S.C. § 2255 [Doc.

 9] is DENIED and this action is DISMISSED WITH PREJUDICE. Petitioner’s Rule

 59(e) motion to reconsider, as construed, [Doc. 9] and motion for affidavit [Doc. 12] are

 DENIED.

       Further, for the reasons set forth in the Memorandum Opinion, a certificate of

 appealability SHALL NOT ISSUE. The Court CERTIFIES that any appeal from this

 Order would not be taken in good faith, and, should the Petitioner file a notice of appeal,

 he is DENIED leave to proceed in forma pauperis. See 28 U.S.C. § 1915(a)(3);

 Fed. R. App. P. 24. The Clerk is DIRECTED to close the civil file.

           IT IS SO ORDERED.
                                                        ENTER:
                                                             s/ Leon Jordan
                                                        United States District Judge



Case 2:18-cv-00168-RLJ-CRW Document 16 Filed 02/24/21 Page 1 of 1 PageID #: 102
